DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/10/2022 has been entered.
	
Status of Claims
Claim(s) 1-4 and 10-11 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that the embodiment of Fig. 3 of Farrows does not show a body that is adapted to wrap at least partially around the limb of the patient.
	Examiner’s Response:
Applicant’s arguments, see Remarks, filed 5/02/2022, with respect to the rejection(s) of claim(s) 1 under Farrows Fig. 3 embodiment have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Farrows Fig. 3 embodiment in view of the Farrows Fig. 12d embodiment, which provides teachings of the body comprising structure adapted to wrap at least partially around the limb of the patient. See the new grounds of rejection below.
Second Argument:
	Applicant asserts that Farrows does not disclose that the bands 102 can be spaced apart.
	Examiner’s Response:
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. While Farrows Fig. 3 shows that the bands 102 are overlapping and thus not spaced apart, as per Applicant’s interpretation, Farrows does disclose that the bands 102 may be spaced apart in paragraphs [0080, 0098, 0134] and furthermore the bands 102 are secured to the body 120 in Fig. 3 via hook-and-loop 122/124 such that the bands 102 are capable of being spaced apart as desired by the user along the body 120.
Third Argument:
	Applicant asserts that Farrow and Tsubata cannot be combined as thus combined system would result in unsatisfactory purpose.
	Examiner’s Response:
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. In response to applicant's argument that Farrow combined with Tsubata would result in an unsatisfactory, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) in view of Tsubata (20030144596).
Regarding claim 1, Farrow discloses an adjustable compression garment 100 (See Figure 3 and [0082], see [0067] wherein the compression garment 100 has adjustability) comprising:
the compression garment 100 adapted to be wrapped around the limb of a patient (See Figures 1-3, wherein the garment 100 is wrapped around the limb of a patient),
the compression garment 100 comprising a body 120 (See Figure 3 and [0081-0082]) with a plurality of bands 102 extending therefrom (See Figure 3 and [0081-0082]) comprising fasteners 104 on an underside of each of the plurality of bands 102 (See Figure 3 and [0067, 0075] wherein there are fasteners 104 on a forward-facing side of the bands 102 as viewed in Figure 3 such that this “side” of the bands 102 may be called the “underside”), 
wherein the plurality of the bands 102 are spaced apart on the body 120 of the compression garment (while Fig. 3 shows the bands configured as being overlapping; [0080, 0098, 0134] discloses that the bands 102 may be instead configured to be spaced apart; also furthermore Fig. 3 shows that the bands 102 are attached to the body 120 via hook-and-loop 122/124 thus being configured to be placed in any configuration as desired thus able to be spaced apart on the body 120).
Farrow does not disclose in the embodiment of Fig. 3 that the body 120 is adapted to wrap at least partially around the limb of the patient.
However, Farrow teaches another embodiment Fig. 12d with an analogous set of bands 102 and a body (“spine”) 120, wherein the body 120 further includes a sleeve 301 (Fig. 12d and [0134]), wherein the body 120/301 is adapted to wrap at least partially around the limb of the patient (See Fig. 12d).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body 120 of Farrow Fig. 3 to include the sleeve 301 and be adapted to wrap at least partially around the limb of the patient as taught by Farrow Fig. 12d, wherein the sleeve 301 provides improved edema treatment (Farrow [0120-0123]).
Farrow does not disclose the compression garment 100 having a two-layer compression measurement system wherein at least one of the bands 102 includes on an upper surface of the at least one of the bands 102 the two-layer compression level measurement system comprising (a) a stretchable base layer having at least two indicia thereon, wherein placement of each indicia is calibrated to a specific therapeutic pressure level; and (b) an upper layer positioned on top of the stretchable base layer, the upper layer having one fixed end that is attached to the stretchable base layer, and one free end that is not attached to the stretchable base layer, (i) wherein the indicia on the stretchable base layer are disposed under the free end of the upper layer and are not visible to a user before the measurement system has been stretched, but (ii) wherein the indicia on the stretchable base layer are pulled out from under the free end of the upper layer and are therefore visible to the user after the measurement system has been stretched.
However, Tsubata teaches a two-layer compression measurement system (See Figures 1-5B, see [0035-0040] wherein the device indicates a certain level of tension in the strap when wrapped around a body part as shown in Figure 2A which creates a compression on the body part (a wrist), wherein the indicia of the device indicates the tension thus implicitly “measuring” the compression applied in Figure 2A) (also see Figures 6A-6C for indicia) provided on an upper surface of an analogous compression band 10 (See Figure 1, strap body 10, see Figure 2A wherein this is a compression garment band as it wraps around the body of a user tightly via the stretch of the layer 17; as seen in Figures 1A-1F and 2B-2C the measurement system is provided on both sides/surfaces of the band 10 thus being provided on an upper surface of the band), comprising: 
(a) a stretchable base layer 13/17 having at least two indicia (M1a and M1b of an indicia M) (See Figures 1A-1B, see [0035-0036]) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) thereon, 
wherein the placement of each indicia (m1a and m1b) is calibrated to a specific therapeutic pressure level (see [0054] wherein indicia m1a is calibrated to an inherent pressure level that indicates “a tension is below the optimum level” when hidden and “a tension at the optimum level” when exposed, and indicia m1b is calibrated to an inherent pressure level that indicates “a tension much greater than the optimum level” when exposed; wherein these two indicia thus refer to specific calibrated pressure levels when wrapped around the user, and wherein this pressure level has an inherent “therapeutic” aspect to it as having a band wrapped around a user with too much tension and pressure would therapeutically damage the user versus when at the optimum level of use which would not damage the user); and 
(b) an upper layer 30 positioned on top of the stretchable base layer 13/17 (See Figures 1-5, and [0035] wherein upper layer 30 (“cover” 30) is a layer of material positioned over the base layer 13/17), the upper layer 30 having one fixed end 31 (end located near region 15 on Figure 3A) (See Figures 3A-3C and [0035]) that is attached to the stretchable base layer 13/17 (see [0035] wherein there are welds S that rigidly attach the fixed end 31 to region 15 of base layer 13/17 thus “attaching” the two together), and one free end 32 that is not attached to the stretchable base layer 13/17 (See Figures 3A-3C wherein end 32 is not attached to base layer 17 as only fixed end 31 is attached to layer 13/17 via welds S, see [0035], and see [0037-0038] wherein end 32 moves relative the layer 17 thus being a free end that is not attached to the base layer, further see Figures 4A-4C and Figures 6A-6C which shows how base layer 13/17 is stretched and slides along the free end 32), 
(i) wherein the indicia (m1a and m1b) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) on the stretchable base layer 13/17 are disposed under the free end 32 of the upper layer 30 and are not visible to a user before the measurement system has been stretched (see [0037] wherein the indicia (M) is hidden under free end 32 when not stretched, see [0054] wherein the indicia M function the same for all embodiments), but 
(ii) wherein the indicia (M) (See Figures 6A-6C) on the stretchable base layer 13/17 are pulled out from under the free end 32 of the upper layer 30 and are therefore visible to the user after the measurement system has been stretched (See [0038] wherein the indicia (M) is pulled out when stretched from under end 32, see [0054] wherein the indicia M function the same for all embodiments);
wherein this two-layer compression measurement system of Tsubata enables the user to know that the optimum tension/compression has been reached when wrapping the band around their limb and can also increase the life of the product by telling the user when the analogous band has been stretched too much thus indicating when deterioration of the band may occur (see [0038-0039]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bands 102 of Farrow with the two-layer compression measurement system as taught by Tsubata in order to enable the user to know that the optimum tension/compression has been reached when wrapping the band 102 around their limb and can also increase the life of the bands 102 by telling the user when the band 102 has been stretched too much thus indicating when deterioration of the band 102 may occur (see Tsubata [0038-0039]).
Regarding claim 3, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata further teaches wherein different indicia on the base layer 13/17 correspond to different pre-determined compression levels (see Figures 6A-6C and [0054] wherein the indicia M comprise indicia M1a, a black bar, and M1b, a white bar, (different indicia) wherein based on which indicia is shown then the strap has either too little, just right, or too much tension which when wrapped as shown in Figure 2A will correspond with compression) (see claim 1 above, wherein the indicia as shown in Figures 6A-6C are relied upon as the indicia in place of the ‘OK’ indicia as shown in Figures 1-4B).
Regarding claim 4, Farrow in view of Tsubata discloses the invention of claim 3 above.
Farrow in view of Tsubata further teaches wherein different indicia (M1a and M1b) are pulled out from under the free end 32 of the upper layer 17 and are visible to the user at the different pre-determined compression levels (see Figures 6A-6C and [0054] wherein these indicia are pulled out from under free end 32 and are visible to the user and indicate to the user the level of tension in the strap which is directly correlated with compression provided by the strap as shown in Figure 2A).
Regarding claim 10, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata discloses wherein each of the plurality of bands 102 comprises the compression measurement system (see combination in claim 1 above, wherein the two-layer compression measurement system of Tsubata was taught into each of the bands 102).
Regarding claim 11, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata discloses wherein the specific therapeutic pressure level is calibrated for therapeutic effect (Examiner first notes that this is entirely intended use language such that as the teachings of Tsubata as discussed in paragraph [0054] enables the pressure levels indicated by m1a and m1b to indicate specific tension in the device of Tsubata when wrapped around an appendage as shown in Figure 2A thus applying a pressure level, wherein as discussed in [0054] m1a and m1b are used to indicate when the tension (and subsequent pressure) is either too little, just right, or too high thus allowing each of these to represent a pressure level which is capable of providing some therapeutic effect when wrapped around an appendage as shown in Figure 2A).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) in view Tsubata (20030144596) in further view of Fernfors (US 20090292269 A9).
Regarding claim 2, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata does not disclose the upper layer 30 is inelastic (note: Tsubata is silent on the material of the indicator frame/cover 30 overall).
However, Fernfors teaches an analogous tension/compression measuring system (Figures 1e-1f, see [0117-0122]) wherein the analogous device is comprised of an analogous stretchable (elastic) base layer 125 (see [0118] wherein this is the elastic base of the main device) and an analogous upper layer 135 (See Figures 1e-1f and [0118, 121] which is only attached to base layer 125 at one end 136 and attached to the elastic portion 138 at the other end 137 to ensure that 135 remains stable relative to 125) wherein the base layer 125 has analogous indicia 133 (See Figures 1e-1f and [0118], see [0113] which discusses how indicia 133 will measure the tension of base layer 125 via its elongation) which will line up with an indicator line 134 on upper layer 135 (see Figures 1e-1f and [0118], see further [0113] which discusses 134 in conjunction with indicia 133 such that cover 135 functions similarly to Tsubata wherein the cover is required reveals at a line when the tension is too high, too little, or just right) wherein the upper layer 135 is inelastic (see [0118]) in order to ensure that the indicator line 134 on the upper layer 135 is not effected by any stretch of the base layer 125 and that the indicia 133 then move relative to the indicator line 134 and accurately measure the elongation/tension of the base layer 125 (see [0113]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the upper layer 30 of the two layer compression measurement system of Tsubata as combined with Farrow to be inelastic as taught by Fernfors in order to ensure the indicator line 32 of Tsubata (end 32 of Tsubata, see Figure 3A and [0038]) does not have any movement caused by the stretchable base layer 13/17 thus making the overall reading of the indicia M of Tsubata more accurately measure the tension of base layer 13/17 (see [0113, 0118] of Fernfors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/19/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786